UNITED AIRLINES (F/K/A                IN THE DISTRICT COURT OF APPEAL
CONTINENTAL AIRLINES)                 FIRST DISTRICT, STATE OF FLORIDA
and GALLAGHER BASSETT
SERVICES, INC.,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellants,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4380

KEVIN L. MULLIGAN,

      Appellee.

_____________________________/

Opinion filed September 1, 2017.

An appeal from an order of Judge of Compensation Claims.
W. James Condry, Judge.

Date of Accident: April 12, 2011.

Patrick John McGinley of the Law Office of Patrick John McGinley, P.A., Winter
Park, for Appellants.

Daniel Pilka of Pilka & Associates, P.A., Brandon, for Appellee.




PER CURIAM.

      AFFIRMED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.